United States Court of Appeals
                      For the First Circuit

No. 12-2089

                   HILDEBRANDO CANO-SALDARRIAGA,
                      a/k/a Cano Hildebrando,

                            Petitioner,

                                v.

              ERIC H. HOLDER, JR., Attorney General,

                            Respondent.


              PETITION FOR REVIEW OF AN ORDER OF THE
                   BOARD OF IMMIGRATION APPEALS


                              Before

                        Lynch, Chief Judge,
              Torruella and Thompson, Circuit Judges.


     José A. Vázquez and Ferreira & Vázquez on brief for
petitioner.
     Ada E. Bosque, Senior Litigation Counsel, Office of
Immigration Litigation, Civil Division, Department of Justice,
Stuart F. Delery, Acting Assistant Attorney General, Civil
Division, and William C. Peachey, Assistant Director, Office of
Immigration Litigation, on brief for respondent.


                         September 4, 2013
           LYNCH,      Chief    Judge.        Petitioner   Hildebrando    Cano-

Saldarriaga seeks review of a decision by the Board of Immigration

Appeals (BIA) reversing a grant of cancellation of removal and

remanding for entry of an order of removal.            Following remand, the

petitioner filed a new application for asylum and withholding of

removal under the Immigration and Naturalization Act and for

protection under the Convention Against Torture, currently pending

review by the BIA.           In light of these ongoing administrative

proceedings,    we decline to exercise jurisdiction to review the

BIA's decision at this time.

                         I.     Facts and Background

           Hildebrando Cano-Saldarriaga (Cano) is a forty-year-old

native and citizen of Colombia.               He was admitted to the United

States as a lawful permanent resident on March 11, 1981. Following

Cano's conviction for shoplifting in 1992 and for assault with a

deadly weapon in 1997, the former Immigration and Naturalization

Service, now the Department of Homeland Security (DHS), initiated

removal proceedings against him on November 21, 2001.             Cano denied

that he was removable as charged and applied for cancellation of

removal under 8 U.S.C. § 1229b(a).               While acknowledging Cano's

extensive criminal history, including numerous additional criminal

charges, the Immigration Judge (IJ) granted Cano cancellation of

removal   in   light    of     the   evidence   of   his   substantial   mental

disability.


                                        -2-
           On de novo review, the BIA reversed the IJ's grant of

cancellation, finding that any favorable considerations arising

from Cano's disability failed to outweigh the dangers posed by his

significant criminal history.        The BIA remanded the case to the IJ

for entry of an order of removal and designation of a country of

removal.        Following   the   BIA's    remand,     Cano   filed   a   timely

application for asylum under 8 U.S.C. § 1158(a), withholding of

removal under 8 U.S.C. § 1231(b)(3)(A), and protection under the

Convention Against Torture (CAT).            The IJ denied all claims for

relief.    Cano appealed the IJ's decision to the BIA, where it is

currently pending review.

                              II.   Discussion

           The Immigration and Naturalization Act (INA) authorizes

federal courts to review only "final order[s] of removal" issued by

the BIA.   8 U.S.C. § 1252(a)(1).         An order of removal includes "the

order of the special inquiry officer, or other such administrative

officer    to    whom   the   Attorney       General    has    delegated     the

responsibility for determining whether an alien is [removable],

concluding that the alien is [removable] or ordering [removal]."

8 U.S.C. § 1101(a)(47)(A); Hakim v. Holder, 611 F.3d 73, 76-77 (1st

Cir. 2010). The order of removal becomes final either when the BIA

affirms the order or when the period in which the alien may seek

review by the BIA expires.        8 U.S.C. § 1101(a)(47)(B); Hakim, 611

F.3d at 77.      A final order is not limited to a determination of


                                     -3-
removability, but "includes all matters on which the validity of

the final order is contingent." Immigration & Naturalization Serv.

v. Chadha, 462 U.S. 919, 938 (1983) (quoting Chadha v. Immigration

&   Naturalization     Serv.,   654   F.2d   408,   412   (9th   Cir.   1981))

(citation and internal quotation mark omitted). A court may review

a   final    order   only   after   the   petitioner   has   "exhausted   all

administrative remedies available to the alien as of right."

8 U.S.C. § 1252(d); Ahmed v. Holder, 611 F.3d 90, 97 (1st Cir.

2010).

              It remains an open question whether the BIA's decision in

this case, remanding for the entry of a removal order and the

designation of a country of removal, itself constitutes a final

order.      This court has so far declined to resolve whether an order

from the BIA mandating a petitioner's removal while remanding to

the IJ for largely ministerial proceedings qualifies as final. See

Hakim, 611 F.3d at 79 ("We thus need not address whether a BIA

order denying relief from removal and remanding for consideration

of voluntary departure is a final order of removal.").1            While the

Government cites a number of cases suggesting that remanding for

consideration of further claims for relief does not constitute a

final order under the INA, these cases all involve BIA orders


      1
       In Hasan v. Holder, 673 F.3d 26 (1st Cir. 2012), this court
did deny a motion to dismiss for lack of a final order where the
BIA had remanded a case for entry of a voluntary departure period,
id. at 31 n.5, but the court issued no formal holding or opinion to
explain its reasoning.

                                      -4-
explicitly            contemplating            ongoing   proceedings      bearing   on     the

substantive question of the petitioner's removal status.                                 See,

e.g.,       Go       v.    Holder,       640   F.3d    1047,   1051-52    (9th   Cir.    2011)

(involving            "remand       of    [petitioner's]       CAT    claim");   Chupina    v.

Holder, 570 F.3d 99, 103-04 & n.3 (2d Cir. 2009) (involving remand

"for further proceedings on . . . CAT protection and withholding of

removal"); Mahecha-Granados v. Holder, 324 F. App'x 735, 736, 738

(10th       Cir.          2009)   (involving          remand   "to    consider   any     other

applications for relief or protection"). They do not bear directly

on the present case, in which the BIA's order contemplated a

largely ministerial proceeding with no potential for future relief

from removal, but the petitioner subsequently raised novel claims

for asylum, withholding, and CAT protection.2                               Where the BIA

remands          a    case    for    largely      ministerial        proceedings,   such   as

consideration of voluntary departure or designation of a country of

removal, several circuits have identified such remands as final

orders under the INA.                    See, e.g., Pinto v. Holder, 648 F.3d 976,

986 (9th Cir. 2011) (remanding to consider voluntary departure);

Alibasic v. Mukasey, 547 F.3d 78, 83-84 (2d Cir. 2008) (voluntary

departure); Saldarriaga v. Gonzales, 402 F.3d 461, 465 n.2 (4th

Cir. 2005) (voluntary departure); Del Pilar v. U.S. Att'y Gen., 326


        2
       Although the BIA here remanded the case for the explicit
purpose of entering an order of removal, where the BIA does not
explicitly identify a stated purpose as the exclusive purpose on
remand, the IJ retains discretion to consider any related matters.
See In re Patel, 16 I. & N. Dec. 600, 601 (BIA 1978).

                                                   -5-
F.3d 1154, 1157 (11th Cir. 2003) (country of removal). However, no

courts have yet addressed how a petitioner's choice to file new

substantive claims for relief following the BIA's remand impacts

the finality of the BIA's initial order.

             In the absence of adequate briefing on this point, we

ultimately find that this is not a case that requires us to

confront such nuances of definition.           As this court has previously

noted, even where a decision by the BIA constitutes a final order

of removal, we may "decline to exercise jurisdiction . . . for

prudential      reasons."     Hakim,     611    F.3d    at    79.             One   core

consideration is the interest in advancing "judicial economy," see

id.,   not    least   by    avoiding    "piecemeal      review"          of     removal

proceedings where substantive claims for relief remain pending

through administrative channels, Mahecha-Granados, 324 F. App'x at

738. Cf. Foti v. Immigration & Naturalization Serv., 375 U.S. 217,

232    (1963)    ("Bifurcation    of     judicial      review       of        [removal]

proceedings      is   not     only     inconvenient;         it      is         clearly

undesirable . . . ."); id. at 227 ("Review of the denial of

discretionary relief . . . [and] the [removability] issue . . .

should . . . be made by the same court at the same time.").

             In this case, although the BIA remanded Cano's case to

the IJ for entry of a removal order and designation of a country of

removal, Cano subsequently filed a timely application for asylum,

withholding of removal, and CAT protection.                  The IJ considered


                                       -6-
these new claims on remand in the fair exercise of her discretion.

See In re Patel, 16 I. & N. Dec. 600, 601 (BIA 1978) ("[A] remand

is effective for the stated purpose and for consideration of any

and all matters which the Service officer deems appropriate in the

exercise of his administrative discretion or which are brought to

his attention in compliance with the appropriate regulations.").

Having been denied by the IJ, Cano's claims are now pending review

by the BIA, following which Cano may very well, once more, petition

this court for review.   Under these circumstances, the interest in

avoiding judicial waste counsels us to withhold consideration of

Cano's petition until it may be consolidated with any subsequent

issues arising from his pending applications for relief.   We thus

decline to exercise jurisdiction over the proceedings at this time.

                          III.   Conclusion

          For the foregoing reasons, the petition for review is

DENIED.




                                 -7-